Citation Nr: 1810303	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals from right ankle surgery due to VA medical treatment in 2009 and 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel





INTRODUCTION

The Veteran served on active duty from May 1972 to November 1972, and from August 1973 to August 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied entitlement to compensation under 38 U.S.C. § 1151 for residuals of right ankle surgery.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.

In his May 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled in October 2014; however, the Veteran failed to appear.  As he has provided neither good cause for failing to appear, nor requested a rescheduling of the hearing, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In August 2016, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a November 2017 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.  

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the time of the prior remand, when the  Veteran was afforded a VA examination in July 2010, the examiner explained that he did not have access to the technology required to view digital imaging with lossless compression on a diagnostic quality radiographic monitor to determine if the internal fixation devices used were placed in such a way that the fixation device prevented compression of the fracture site.  The examiner explained that if the threads of one or both of the screws used for fixation were within and not beyond the fracture, this could have held the fracture distracted and could have resulted in delay/non-union of the fracture.

As such, the Board remanded this matter for a VA examination in August 2016.  The remand specified that the examination was to be conducted at a facility with a diagnostic quality radiographic monitor, if possible, by an orthopedic surgeon with expertise in performing ankle internal fixation surgery.  The examiner was to opine as to whether or not the Veteran developed an additional disability as a result of his December 2009 right ankle internal fixation surgery.

An examination was performed in September 2017 by a physician.  The examiner stated that "it would be merely speculative to state that the current [right ankle] residuals became worse due to surgery."  The examiner explained that even after successful surgery, posttraumatic osteoarthritis and limited range of motion due to internal fixation devices would result and delayed nonunion and failure of internal fixation is a known surgical complication.

The Board finds several deficiencies with the September 2017 VA examination.  First, the examiner, while a physician, is an internist and there is no evidence that she has any expertise in performing ankle internal fixation surgery.  Second, as pointed out in the January 2018 appellant's brief, there is no evidence that the examiner had access to, or used, a diagnostic quality radiographic monitor.  Crucially, the examiner stated that she was unable to speculate as to whether any disability was worsened by the surgery.  However, the July 2010 VA examiner explained that a diagnostic quality radiographic monitor could be used to determine if the internal fixation devices used were placed in such a way that the fixation device prevented compression of the fracture site.  The July 2010 VA examiner then explained that if the threads of one or both of the screws used for fixation were within and not beyond the fracture, this could have held the fracture distracted and could have resulted in delay/non-union of the fracture.

Given the deficiencies discussed above, the Board is unable to find that substantial compliance with the prior remand directives has been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).  Thus, another remand of this matter is required to ensure such compliance.  Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA provides an examination or obtains a medical opinion in connection with a claim, it is obligated to provide or obtain one that is adequate for the determination being made); and Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").   Indeed, a new VA examination is necessary.  The examiner must have access to a diagnostic radiographic monitor and if such access is not feasible, such should be noted.  Further, the examiner should be an orthopedic surgeon.  If an orthopedic surgeon is not available, that unavailability should be noted.

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an orthopedic surgeon, to obtain medical information in connection with his claim under 38 U.S.C. § 1151.  If an orthopedic surgeon is not available, that fact must be noted in the claims file.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated orthopedic surgeon, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must have access to a diagnostic quality radiographic monitor.  If access to a diagnostic quality radiographic monitor is not possible, that fact must be noted in the record.

After reviewing the evidence of record, the examiner should clearly identify all right ankle disability(ies) impairments manifested by the Veteran -to include, but not limited to, right ankle osteoarthritis documented in the record since March 2010 (even if now asymptomatic or resolved). 

Then, with respect to each such identified disability, the physician should provide an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that disability was caused or accelerated beyond its natural progression by VA surgical treatment in December 2009 and March 2010.

If so, the physician should also opine whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In addressing the above, the examiner should state if the internal fixation devices used were placed in such a way that the fixation device prevented compression of the fracture site. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

